Citation Nr: 0109846	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  95-39 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a stomach disorder resulting from 
medication prescribed for a nonservice-connected eye 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to July 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1995 rating decision of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in June 1997.  The case was remanded by the 
Board in December 1997.  During the appellate process, the 
case was transferred to the Regional Office in Detroit, 
Michigan, from which it was sent to the Board.  


FINDINGS OF FACT

1. The RO has complied with all notice and development 
provisions of the Veteran's Claims Assistance Act of 2000.  

2. The medical evidence is in equipoise as to whether the 
veteran's gastritis was caused by medication prescribed by 
VA to treat a nonservice-connected eye disorder.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the veteran incurred additional disability consisting of 
gastritis as a result of medication prescribed by VA to treat 
a nonservice-connected eye disorder.  38 U.S.C.A. §§ 1151, 
5107(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming that he has a gastrointestinal 
disorder, gastritis that resulted from medication prescribed 
at a VA medical center for treatment of a nonservice-
connected eye disorder.  He filed this claim in 1994.  

It is initially noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The claim was reviewed by the RO for compliance with the new 
law.  In February 2001, the veteran was notified that such a 
review had been conducted and that it had been determined 
that all requirements had been met.  The veteran was afforded 
opportunity to comment or have his questions concerning the 
new law answered.  The Board finds that this adequately 
complies with the requirements of the Veterans Claims 
Assistance Act of 2000.  


When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For claims filed prior 
to October 1, 1997, a claimant is not required to show fault 
or negligence in medical treatment.  See generally Brown v. 
Gardner, 115 S.Ct. 552 (1994).  But see 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) (indicating that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized. 38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were 

intended to result from, the examination or treatment 
administered.  38 C.F.R. § 3.358(c)(3).

Evidence of record shows that during the early 1990's the 
veteran developed the nonservice-connected disability 
glaucoma.  He received treatment on an outpatient basis from 
VA.  Reports of this treatment show that the veteran had 
complaints of headache while using the medication that 
treated the glaucoma.  He was advised to take aspirin to 
treat these headaches.  In September 1993, it was noted that 
the aspirin had alleviated the headache complaints.  

A letter, dated in May 1994, was received from Scott M. 
Miller, M.D.  He indicated that he had treated the veteran in 
April 1994 for an evaluation of abdominal pain.  It was noted 
that he had been taking approximately six aspirin per day 
secondary to headaches that were due to medication he was 
taking for glaucoma.  He had a bloating and burning sensation 
in the post-prandial period.  The veteran was placed on the 
medication, Zantac.  The impression was that the veteran was 
suffering from aspirin-induced gastropathy.  

As statement, dated in August 1994, was received from Hagop 
S. Mekhjian, M.D., who indicated that the veteran was 
examined in June 1994.  At that time, the veteran complained 
of epigastric upper abdominal tenderness that presumably 
followed the intake of aspirin for treatment of headaches 
that were presumed secondary to the medication Pilocarpine.  
Following a change in medication, the pain was better, but 
not completely gone.  Physical examination was entirely 
negative, including negative hemoccult testing.  Fiberoptic 
endoscopy results, including biopsies from a procedure that 
was performed in July 1994, showed mild antral gastritis.  
The biopsies were indicative of chronic active gastritis and 
Helicobacter pylori.  The diagnosis was chronic gastritis, 
probably secondary to Helicobacter Pylori.  It was not likely 
that the gastritis was related to the intake of salicylates 
(aspirin).  

The veteran testified before a member of the Board at the RO 
in June 1997.  At that time, he reiterated his belief that 
the high doses of aspirin he had been told to take by a VA 
physician to treat his headaches had caused his 
gastrointestinal disorder.  

An examination was conducted for VA in June 1998.  At that 
time, the examiner reviewed the veteran's history of 
glaucoma, including the medications taken as treatment for 
this disorder.  He noted that the veteran had taken aspirin 
after which he had developed bloating, black stools and 
abdominal discomfort.  The aspirin was stopped and he was 
placed on the medication Zantac.  This improved the symptoms 
and the Zantac was discontinued.  An upper endoscopy revealed 
gastritis.  The veteran's current complaints were of 
postprandial bloating, particularly after his evening meals.  
On physical examination, abdomen and bowel sounds were active 
and there were no masses, tenderness or organomegaly 
appreciated.  The impression was that the use of non-
steroidal anti-inflammatory drugs could lead to 
gastrointestinal complications, but postprandial bloating, 
which was the veteran's current complaint, was not associated 
with this use.  Therefore, the examiner could not related the 
current gastrointestinal complaints to the previous 
experience that the veteran had with aspirin.  

An examination was conducted for VA in May 2000.  The 
examiner noted that the veteran's medical records had been 
extensively reviewed and that the veteran had been examined.  
The veteran's current complaints were of bloating after his 
dinner meal every day.  He denied any constipation or 
diarrhea, but stated that he did have frequent heartburn the 
pain of which was decreased by Pepto Bismol.  Examination 
showed the abdomen to be soft and nontender in all regions of 
the abdomen.  There was no guarding, rebound or organomegaly 
appreciated.  Bowel sounds were auscultated in all four 
quadrants.  An esophagogastroduodenoscopy (EGD) performed in 
May 2000 showed nonerosive esophagitis, erosive gastritis and 
duodenitis.  The impressions were gastritis, per EGD; 
probable lactose intolerance; irritable bowel syndrome; 
duodenitis, per EGD; and esophagitis, per EGD.  The examiner 
stated that the veteran's gastritis could very well have been 
caused by aspirin at the time of the symptoms.  Once the 
aspirin was discontinued and the Zantac was administered, the 
veteran should have healed.  The bloating sensation, of which 
the veteran now complained, was not associated with the 
intake of aspirin.  

The medical evidence of record shows that the veteran did 
take aspirin on the advice of VA physicians to treat his 
nonservice-connected glaucoma, but it is divided on whether 
or not the aspirin has caused a gastrointestinal condition 
for which compensation benefits may be awarded.  Opinions 
have been obtained showing both that a relationship 
definitely exists and definitely does not exist.  Two other 
opinions are to the effect that a relationship might have 
existed, but might not currently exist.  Further complicating 
the Board's decision is the fact that all of the opinions 
appear to have some credibility.  

Careful evaluation shows that three of the four opinions 
indicate that the veteran's gastritis could well have been 
caused by the taking of aspirin.  Therefore, it is clearly 
shown that, if the veteran has gastritis, a relationship is 
found to exist.  However, the two most recent opinions 
question whether the veteran's current symptoms are caused by 
gastritis.  The June 1998 opinion is to the effect that the 
veteran's current symptoms are not related to the taking of 
aspirin.  The conclusion of this examiner is that 
postprandial bloating, the veteran's only symptom, is not due 
to gastritis and, thus, not due to the intake of aspirin.  
The May 2000 opinion is similar, but for the findings on the 
EGD testing that show that the veteran does, in fact, have 
gastritis.  This positive finding is not explained by the 
examiner in the conclusion that is reached, which is that the 
bloating that the veteran is currently having is unrelated to 
the taking of aspirin.  The Board finds this opinion to be 
inconsistent with the evidence of record.  

EGD testing confirms the presence of gastritis.  Three 
medical opinions have been rendered that gastritis is due to 
the intake of the aspirin.  The veteran was prescribed 
aspirin as part of the treatment regimen for his nonservice-
connected glaucoma.  The evidence is found to be in 
equipoise.  Therefore the benefit of the doubt doctrine is 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 

(1990).  Under these circumstances, entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for  
gastritis resulting from medication prescribed for a 
nonservice-connected eye disorder is established.  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a gastritis resulting from medication 
prescribed for a nonservice-connected eye disorder is 
granted.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

